DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15, 17-20 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschner et al. (2005/0205693) in view of Koepfer (“soft turning is the key to hard turning” article)

but does not disclose that the actual valve seat and the guide area is hard turned, wherein contours of the valve seat and of the guide area are initially soft turned, wherein subsequently, the valve seat element is hardened at least at the valve seat and at the guide area, and wherein after the hardening, the valve seat and the guide area are hard turned and that wherein the guide area includes several grooves and webs situated in-between, the closing body being in contact with the webs and all of the webs being simultaneously hard turned.  
It is noted that Teschner et al. does teach that the valve portions 207 and 107 of element 5 is hard turned, and includes several grooves (38) and webs (38) situated in-between, the closing body being in contact with the webs and all of the webs being simultaneously hard turned.  
Additionally, Koepher teaches that hard turning is a well-known technique that provides dimensional accuracy and high surface quality (paragraph 2). Koepher also teaches that the key to hard turning is to first soft turn, then harden, then hard turn (paragraph 10).

It is noted that these microscopic grooves and webs (38) of Teschner et al. are hard turned [0024].
Additionally, hard turning the valve seat and guide area would allow for dimensional accuracy and a high surface quality as taught by Koepher and adding the 
Lastly, therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the contours of the valve seat and of the guide area by initially soft turning, then  harden the valve seat element at least at the valve seat and at the guide area, and wherein after the hardening, hard turn the valve seat and the guide area. This modification would allow for the hard turning to be done properly as taught by Koepher.
Regarding claim 11, the above fuel injector is made by the steps of claim 11.

Regarding claim 14,  Teschner et al as modified above shows all aspects of the applicant’s invention as in claim 11,  but fails to disclose wherein the valve seat and the guide area are hard turned when the valve seat element is clamped.
 The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to clamp the valve seat element in a clamp in order to hold it still while it is being worked on.

Regarding claims 17 and 23, Teschner et al. as modified above shows all aspects of the applicant’s invention as in claim 15,  including wherein the valve seat has a valve seat diameter perpendicular to the axial direction but fails to disclose that the valve seat diameter being maximally 2 mm.  
However, the diameter of the valve seat is a results effective variable. The bigger the diameter, the more fuel can flow through it per unit if time and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the valve seat diameter being maximally 2 mm  since it has been had that mere optimization of a results effective variable involves only routine skill in the art.

Regarding claims 18 and 24, Teschner et al. as modified above shows all aspects of the applicant’s invention as in claim 15,  including wherein the guide area has a guide diameter perpendicular to the axial direction but fails to disclose that the guide diameter being maximally 4 mm
However, the diameter of the valve seat is a results effective variable. The bigger the diameter, the more fuel can flow through it per unit if time and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the guide diameter being maximally 4 

Regarding claims 19, 25 and 26, Teschner et al. as modified above shows all aspects of the applicant’s invention as in claim 15 wherein a minimum wall thickness is defined at the valve seat element (fig 2, Teschner), the minimum wall thickness corresponding to the length of the passage, with only that area of the passage being taken into account which has the smallest passage diameter, but fails to disclose that the minimum wall thickness being maximally 0.6 mm
However, the wall thickness of the valve seat is a results effective variable. The thicker the wall, the stronger the valve seat and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the minimum wall thickness being maximally 0.6 mm since it has been had that mere optimization of a results effective variable involves only routine skill in the art.


Claims 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschner et al. (2005/0205693) as modified by Koepfer (“soft turning is the key to hard turning” article) above, further in view of Woellisch et al. (DE 102017205731)
Regarding claims 16, 21 and 22, Teschner et al. as modified above shows all aspects of the applicant’s invention as in claim 15, but fails to disclose the valve seat 
However, Woellisch et al. teaches a valve seat with a hardness of 400-800 HV10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the hardness of the valve seat and the guide area at least 550 HV10 in order to have the valve seat and guide last longer.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection  above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/12/2021